TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00165-CR




                              Shawn David McCulley, Appellant

                                                v.

                                  The State of Texas, Appellee



   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 7062, HONORABLE JOE CARROLL, JUDGE PRESIDING



PER CURIAM

               Shawn David McCulley perfected an appeal from his conviction for arson. See Tex.

R. App. P. 25.2(c). The clerk’s fee has not been paid and the clerk’s record has not been filed. See

Tex. R. App. P. 35.3(a). The Court notified appellant’s attorney that the appeal would be dismissed

if the clerk’s record was not paid for by May 31. The Court received no response to this notice and

payment has not been made. The appeal is dismissed for want of prosecution. See Tex. R. App. P.

37.3(b).



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: June 14, 2001

Do Not Publish